Citation Nr: 1435317	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  02-03 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.



The Veteran appealed the Board's previous denial of this claim to the Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in September 2013 upholding the Board's denial of the claim for an acquired psychiatric disorder based on the claimed stressors of a fall and a sexual assault in service but remanded the issue of such a disorder based on the stressor of witnessing a soldier's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court recognized that a VA examiner had found the stressor of witnessing a death was an unlikely to have caused PTSD, but also noted that treatment records showed assessments of PTSD based, at least in part, on that stressor.  The opinions and diagnoses in the claims file are limited in that they consider the other claimed stressors and not this stressor alone.  As such, an additional examination and opinion are necessary.  Prior to the Board's December 2011 decision, the Veteran had been receiving regular VA mental health treatment.  The record does not include any treatment records since 2011.

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of the Veteran's mental health treatment at VA since May 2011.

2. Schedule the Veteran for a VA examination to determine whether any current psychiatric disability (any disability identified since approximately 2000) is the result, in whole or part, of witnessing the death of a fellow soldier in service.  The examiner should acknowledge review of the claims folder.  

The examiner should answer the following:

a. Are the Veteran's current mental health disabilities at least as likely as not related to the corroborated stressor of viewing a fellow solder's death during basic training?

The examiner should consider the treatment records showing findings of PTSD attributed in part to witnessing a soldier's death and the 2001 VA examination report containing a negative opinion.

The examiner must provide reasons for the opinion with consideration given to all evidence of record.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



